DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/30/21 have been fully considered but they are not persuasive.  The applicant argues that prior art of Radzelovage does not disclose a conductive sheet disposed on the insulator and wrapped around at least a portion of the transformer core because the reference is explicit that the plating material is on the conductors and not on the insulator as claimed. The examiner respectfully disagrees.
As pointed out in the rejection below; Radzelovage (figures 1a-1b, para 0025)
discloses a teaching an insulator is disposed on outer surfaces of the transformer core (see para 0027);  Also, Radzelovage (figures 1a-1b) discloses a conductive sheet (103/105): note: figures 1a-1b discloses the conductor metal conductors 103/105  are made of a copper material and have flat /wide dimensions which can be considered a conductive sheet that is disposed on the insulator and wrapped around at least a portion of the transformer core; an input electrically coupled with the conductor sheet (see figures 1a-3 and para 0043). Also, the applicant has not defined the dimensions/parameters on what is considered a conductive sheet. Accordingly, the rejection will remain in the office action.



.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pokharna et al. (US 7,746,211) in view of Radzelovage (US 2003/0080847) and Nord (US 2007/0241854).
Regarding claim 12, Pokharna et al. (figure 1 and Col 3, lines 6-60) discloses
see figure 1); a secondary winding (20) wound around the transformer core a plurality of times (see figure 1); and an output electrically coupled with the secondary windings that provides a voltage greater than 1200 volts.(see Col 1, lines 23-26).
	Pokharna discloses wherein the core is made of insulating material; a coil/wire is wrapped around at least a portion of the transformer core wherein a input is electrically coupled with the coil/wire(see figure 1 and Col 3, lines 13-16); However, Pokharna is silent as to whether or not an insulator is disposed on outer surfaces of the transformer core; a conductive sheet disposed on the insulator and wrapped around at least a portion of the transformer core; an input electrically coupled with the conductor sheet. 
Pokharna also does not expressly discloses wherein the secondary winding comprises at least a first group of windings wound around the transformer core at a first location and a second group of windings wound around the transformer core at a second location that is separate from the first location to reduce or diminish the possibility of a corona discharge occurring in the thigh voltage transformer, the windings in each location are electrically serially coupled together.
	Radzelovage (figures 1a-1b, para 0025) discloses an insulator is disposed on outer surfaces of the transformer core (see para 0027); a conductive sheet (note: figures 1a-1b discloses the conductor metal conductors 103/105  are made of a copper material and have flat /wide dimensions which can be considered a conductive sheet) disposed on the insulator and wrapped around at least a portion of the transformer core; an input electrically coupled with the conductor sheet (see figures 1a-3 and para 0043).
para 0015, para 0033-0035 and figure 1) discloses a teaching wherein the secondary winding comprises at least a first group of windings wound around the transformer core at a first location and a second group of windings wound around the transformer core at a second location that is separate from the first location to reduce or diminish the possibility of a corona discharge occurring in the thigh voltage transformer, the windings in each location are electrically serially coupled together. Note: Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations “ to reduce or diminish the possibility of a corona discharge occurring  “ which are narrative in form has not been given little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
Accordingly, it would have been obvious to one of ordinary skill in art before the effective filing date of the applicant claimed invention to design an insulator is disposed on outer surfaces of the transformer core; a conductive sheet disposed on the insulator and wrapped around at least a portion of the transformer core; an input electrically coupled with the conductor sheet as taught by Radzelovage to the inductive device of Pokharna so as to protect the windings from shorting to the core while also allowing for the inductive device to have improved thermal and electrical properties. 
Accordingly, it would have been obvious to one of ordinary skill in art before the effective filing date of the applicant claimed invention to design wherein the secondary winding comprises at least a first group of windings wound around the transformer core 

Regarding claim 14, Radzelovage (figures 1a-1b) discloses wherein the transformer core comprises an outside surface, a top surface, a bottom surface, and an inside surface; and wherein the conductive sheet is disposed on the outside surface, the top surface, and the inside surface.
Regarding claim 15, Radzelovage (figures 2a-2b and para 0025-0033) discloses a circuit board having one or more pads, wherein the conductive sheet terminates on the one or more pads.
Regarding claim 16, Radzelovage (para 0029) discloses wherein the conductive sheet terminates with a plurality of interconnection sections (330); designing conductive sheet terminates with two or more wires windings would have been an obvious design consideration based on intended application/environment use. Such as to give the inductive device the capability to control the electricity, stop the operation of the circuit, and operate a circuit that does not operate with ordinary wiring.
Regarding claim 17, Radzelovage (para 0025) discloses wherein the conductive sheet comprises a metallic layer. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this 
Regarding claims 18-19, In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitations  “ wherein the deposition technique comprises thermal spray coating, vapor deposition, chemical vapor deposition, ion beam deposition, plasma, or thermal spray deposition and wherein the conductive sheet comprises a conductor that has been electroplated on the transformer core.”  has been given little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, does not depend on its method of productionIn re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

2.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pokharna et al. (US 7,746,211) in view of Radzelovage (US 2003/0080847) and Nord (US 2007/0241854).in further view of Luckey et al. (US 2012/0075047).
Regarding claim 20, Pokharna et al. (figure 1 and Col 3, lines 6-60) discloses all the limitations as noted above, but does not expressly discloses wherein 
Luckey (para 0020) discloses wherein the transformer has a height is greater than 3 cm.
Accordingly, it would have been obvious to one of ordinary skill in art before the effective filing date of the applicant claimed invention to design wherein the transformer has a height is greater than 3 cm as taught by Luckey et al. to the inductive device of Pokharna so as to allow the capability adding more turns to the inductive device since the height of the core is larger thereby allowing for a higher inductance to be obtained.

3. 	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pokharna et al. (US 7,746,211) in view of Radzelovage (US 2003/0080847) and Nord (US 2007/0241854) in further view of Humphreys (US 4,808,368).
Regarding claim 21, Pokharna et al. (figure 1 and Col 3, lines 6-60) discloses all the limitations as noted above, but does not expressly discloses wherein the high-voltage transformer has a stray capacitance of less than 300 pF as measured on the secondary side, wherein the secondary side includes the at least one secondary winding.
Humphreys (figure 5 and Col 5, lines 34-50) discloses a teaching wherein transformer (38) has a stray capacitance of less than 300 pF as measured on the secondary side, wherein the secondary side includes the at least one secondary winding (38b).
.
Allowable Subject Matter
1	Claims 1-11 are allowed.
2.	Claims 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.